This is an action to recover damages for wrongful death caused by alleged negligence of the defendant. The issues of negligence, contributory negligence, and damages were answered in favor of the plaintiff. The court as a matter of discretion set aside the verdict as to damages. The defendant appealed.
"A premature appeal is one which is taken before final judgment, or upon an order affecting a substantial right which could be protected by an appeal from a final judgment." McIntosh's Practice  Procedure, sec. 676(7). The present appeal is premature and will be dismissed. Chambers v.R. R., 172 N.C. 555; Joyner v. Reflector Co., 176 N.C. 274; Thomas v.Carteret, 180 N.C. 109.
Appeal dismissed.